PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/283,074
Filing Date: 22 Feb 2019
Appellant(s): Le Khanh



Bao Tran 
Attorney
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/27/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
NOTE: it is noted that claim amendments presented by appellant on 10/05/2021 have not been entered on record. Claims presented by appellant on 05/07/2021 (that contain newly presented claims 20-26) are being addressed for the appeal purposes as per the Final Rejection of record (paper dated 08/27/2021), restated hereinafter. 
Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
1.	The rejection of claims 1-5, 7-10 and 20-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
2.	The rejection of claims 1-10 and 20-26 under 35 U.S.C. 103 as being unpatentable over Reinbergen (US 6,471,741, of record) taken with Tenzer (WO 8,702,659, of record) and Ogle et al (US 9,499,451, of record).
Claim Rejections - 35 USC § 112 – Made/Maintained
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1-5, 7-10, and new claims 20-23 (as amended/presented) are/remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1, as currently amended recites the limitations “mixing the crossly cultivated microbial series with a soil amendment or nutrient in a solid”, which is ambiguous and confusing.  It is unclear as to what exactly is being encompassed by the added limitation of “in a solid”, whether it represents mixing the microbes (obtained from the “crossly cultivated microbial series”) “in a solid form”, or mixing the microbes “in a solid” (mixing with a solid substance?), or some other ways that lends itself into “a solid form”.  Given that one of the “soil amendment” could very well be just “water”, for instance (see instant claim 7, last line, in particular), it is unclear as to what exactly is encompassed by the method step as currently amended for the claimed process as a whole.  Also, since the “soil amendment” or “nutrient” do not necessarily limit/present “in a solid” form, it is unclear as to how an artisan in the art would be performing the process as currently claimed. Thus, the metes and bounds of the claimed process does appear to be properly defined.  None of the dependent claims (including newly presented claims 20-23) clarify both the points, and therefore, they have also been rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter as claimed. 
If appellant intends to incorporate a method step that requires forming the mixed microbes into “a solid formulation”, claim 1 should be amended such with appropriate specificity.  
Claim 1 has been interpreted as requiring the step of forming the mixed microbes into “a solid formulation” (as evidenced by dependent claim 6, for instance).
Claim 8, as amended remains rejected as it recites “The method of claim 1, comprising initially growing a microbial solution with microbes, a growth medium, and water”, which is confusing, because as presented instant claim 1 already provides for “breeding generations of microbes” and separate “cultivation” and “cross cultivation”, which may only occur in an aqueous growth medium of the selected “microbial solution with predetermined characteristics…”. The disclosure of record does not provide for any other type of cultivation or non-aqueous growth medium per se to obtain a “concentrated form of ….cfu/ml” (see Figure 1A-C, for instance). The step of “selecting a microbial solution with…..for agriculture use” followed by “iteratively and selectively breeding generations….in a specific sequence” already implies the process recited in instant claim 8, and it is unclear if this step is in addition to what is already performed by the process of claim 1 (i.e. further comprising”?).  And if so, is “a microbial solution” recited in instant claim 8 different than “a microbial solution with predetermined characteristics…” already recited in claim 1?  
Appropriate correction and/or explanation is required.   
Claim 9 as amended is still deemed indefinite (as noted in the previous office action; paper dated 05/06/2021) because the specification does not make clear what “liquid” is intended to encompass (see also instant disclosure of record on page 10, last paragraph, for instance). Of the hundreds of thousands of options (other than water, which is separately recited in the same claim), an artisan would not know which liquid(s) are included as “a carrier” (it is noted that the term “carrier’ has not been specifically defined on record by the appellant) in the process as claimed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103 – Made/Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-10 and new claims 20-26 (as currently amended/presented) are/remain rejected under 35 U.S.C. 103 as being unpatentable over Reinbergen (US 6,471,741, previously cited by examiner) taken with Tenzer (WO 8,702,659, previously cited by examiner) and Ogle et al (US 9,499,451, previously cited by examiner).
Claim 1 (as currently amended) is directed to “A method 
selecting a microbial solution with predetermined characteristics for agriculture use;
iteratively and selectively breeding generations of microbes for microbial strain selection with predetermined microbial gene profiles to arrive at a predetermined microbial solution in a highly concentrated form of at least 1x107 cfu/ml (colony-forming units per milliliter), wherein multiple single microbial series are separately cultivated and followed with cross cultivation among the microbial series in a specific sequence; and 
mixing in a solid.”

Claim 24 (newly presented) is directed to “A method, comprising: 
selecting a microbial solution with predetermined characteristics for agriculture use;
iteratively and selectively breeding generations of microbes for microbial strain selection with predetermined microbial gene profiles to arrive at a predetermined microbial solution in a concentrated form, wherein multiple single microbial series are separately cultivated and followed with cross cultivation among the microbial series in a specific sequence; and 
mixing the crossly cultivated microbial series with a fertilizer, mineral, soil amendment or nutrient; and 
forming a solid or a pellet with the mixed microbes.” (it is to be noted that instant claim 24 does not require any specific amount or concentration of the microbes in the “predetermined microbial solution in a concentrated” form)

Reinbergen US ‘741 discloses (col. 1, ll. 66-67) preparation and used of liquid solutions that enrich soil: enriching soil is equivalent to providing nutrients to plants for use in agriculture. The liquid microbial solutions comprise co-cultures of more than one microorganism (Abstract, reciting “and/or”, Example 1, col 7, ll. 24-25, disclosing a mixture of strains of Bacillus subtilis; and col. 10, claim 12, for instances), wherein the microbial preparation can be a lyophilized, water-miscible spore preparation (see col. 3, 3rd paragraph; claim 14, for instance). The mixed cultures were found to continue to grow and to reach maximal concentrations ranging from 1.8 x 109 - 2.24 x 109 cfu/g (Table spanning cols. 7 and 8). Assuming a solution density of at least about 1g/mL, the density of pure water, this translates to concentrations well above 1 x 107 cfu/mL.
Pertaining to claims 2, 3, and 4, Reinbergen US ‘741 discloses (Example 1, col. 7, ll. 5-12) adding a natural organic fertilizer comprising the elements nitrogen, phosphorus, and potassium.
Pertaining to claims 7 and 25, Reinbergen US ‘741 discloses the use in the mixture of nitrogen fertilizer comprising (col 5, 1. 19) ammonium nitrate, for instance. It is to be noted that the “soil amendment” as recited in said claims also encompasses just “water” (see for example. claim 7, last line).  Also pertaining to instant claims 7, 9 and 25, Reinbergen US ‘741 at col. 4, 1. 16, discloses the use of liquid fertilizer which contains “water in most embodiments” (col 3, ll. 52-53 and wetting agents (col. 4, ll. 48-49), which are equivalent to “penetrants,” as recited. Additionally, Reinbergen US ‘741 discloses that “typical solutions contain at least 5% by weight of humic acid.” (col. 3, ll. 57-58).  
Pertaining to claims 10 and 26, as noted above, Reinbergen US ‘741 discloses (col. 7, l1. 24-25) the use of two different strains of Bacillus subtilis, and in addition the microbial preparations can include several types of agriculturally beneficial Bacillus species including B. licheniformis, B. megaterium, B. cereus, and mixtures thereof (see col. 2, ll. 40-49, and col. 10, claim 12, for instances). 
Pertaining to new claims 20-22, Reinbergen ‘741 discloses that the soil enrichment solutions of the invention contain humic acids or another organic macromolecules such as methylene urea polymers having varying chain lengths and that enhance spore/colony preservation (for the microbial species; col. 2, ll. 23-26; claim 15), which can be formulated in various forms including solid or liquid (col. 3, 4th para), and can further contain surfactants to improve water absorption, retention, and assist in dispersion as well as application of the formulation to plant seeds, foliage, etc. (col. 4, ll. 33-38).
Although the disclosure of Reinbergen ‘741 does not employ the same words as instant claims 1 and 24, such as “iteratively and selectively breeding generations of microbes for microbial strain selection with predetermined microbial gene profiles to arrive at a predetermined microbial solution,” and “in a specific sequence,” nevertheless Reinbergen ‘741 does disclose all of the limitations that are structurally signified by the instant claim language: separate growing cultures of microbes that are chosen (i.e. “selectively,” and “specific sequence”) for their beneficial effects on soil for agriculture use. In the culturing processes the organisms are, necessarily, intrinsically, multiplying and re-multiplying- hence, “iteratively.” Following the separate culturing, the cultures are combined/mixed and further cultured, that is “cross-cultivation,” to make a solution for soil enrichment- that is, “to provide a plant nutrient” (the reason one enriches soil for agriculture use).  Regarding the limitation “cross cultivation among the microbial series in a specific sequence,” the instant specification provides no teaching or guidance concerning any specific sequences of steps and, further, states at p. 30, final sentence, “The claims are meant to cover the claimed components and steps in any sequence which is effective to meet the objectives there intended...”. Therefore, a sequence of steps that results in an effective composition is deemed to fully satisfy the limitation “specific sequence.”  Regarding the limitation “predetermined gene profiles to arrive at a predetermined microbial solution”, since the instant specification provides no elaboration or examples of the recited “predetermination” of “microbial gene profiles to arrive at a predetermined microbial solution”, the examiner interprets this limitation as being met by, simply, the selecting of microbes for their agriculturally beneficial characteristics- a process that is well-known in the art and is fully disclosed by Reinbergen ‘741 by its choice of specific microorganisms. That is, Reinbergen ‘741 teaches, at col. 2, ll. 39-49 and col. 2, 1. 66- col. 3, 1. 4, the use of several species that “enrich soils and/or provide plant biological control agents” and “provide natural pathogens for the prevention, control and/or cure of turf and plant diseases and other purposes encouraging germination and/or growth.”  Since Reinbergen ‘741 discloses that the bacterial species are mixed as they continue to grow and, of course, produce metabolites, mixing the bacterial cultures is also a mixing of the entire culture content including their metabolites and/or by-products.
However, Reinbergen ‘741 does not disclose the use/addition of specific form of humic acid such as Leonardite (alone and/or in combination with urea), as currently recited in new claims 20 and 23.
Tenzer WO ‘659 teaches a method of preparing a plant nutrient microbial solution (p. 2, ll. 6-11) comprising bacterial and algal components which are separately cultured, then combined and further co-cultured (p. 2, 1. 33-p. 3, 1. 26 and p. 7, ll. 14-16), resulting in a concentration of 2 x 107 cfu/mL (p. 7, ll. 14-16), to which additional nutrients (p. 3, 1. 28; p. 5, ll. 28-29) including protein extracts (p. 3. ll. 10-11), lipase (p. 6, ll. 4-5), and amino acids and water are added (p. 14, 1. 30-p. 15, 1.16).  Although, like Reinbergen ‘741, the disclosure of Tenzer WO ‘659 does not employ the wording “iteratively and selectively breeding generations of microbes,” as instantly recited, Tenzer WO ‘659 does disclose processes that are encompassed by that wording: the choosing of particular (“selectively”) microbial species for their properties (p. 2, ll. 25-32), the separate culturing of those species under growth conditions (i.e., multiplying organisms - hence, “iteratively”), and the subsequent combining and further incubation of the species under growth conditions (“cross-cultivation’’) to produce a final product. For reasons analogous to those discussed above for Reinbergen ‘741, this process of selection and culturing appears to be identical to the instantly claimed process.  Since Tenzer WO ‘659 discloses that the bacterial species are mixed as they continue to grow, such mixing is inclusive of mixing of microbial species along with their growth medium components, cellular products, by-products, and/or metabolites, etc.  Pertaining to instant claims 2 and 3, Tenzer WO ‘659 discloses the addition of minerals to the combined cultures (p. 3, ll. 13-15; p. 5, ll. 30-32).  Pertaining to claim 4 Tenzer WO ‘659 further discloses (p. 14, ll. 30-35; Example 4) the addition of NPK-containing fertilizer to the mixed-microbe preparation (“bioagent”).  Pertaining to instant claims 7 and new claim 25, Tenzer WO ‘659 discloses that added nutrients include (p. 3, ll. 5 and 9) a nitrogen source, ammonium nitrate, and/or (p. 6, 1. 33) magnesium sulfate.  Pertaining to instant claims 9, 10 and new claim 26, Tenzer WO ‘659 further discloses (p. 6, ll. 4-5) the use of Bacillus subtilis in the mixed culture) and further discloses (p. 6, ll. 4-5) the addition of an enzyme (lipase) and (p. 5, ll. 20-23) penetrants and wetting agents.
Pertaining to claims 20 and 23 (newly presented), Tenzer ‘659 discloses (p. 15) the use/addition of humic acid carboxylate derivative (at about 5% by wt.) that was made from crude humic acid powder composition comprising Leonardite in the form of commercial preparation “Agro-LigTM” (p. 15, ll. 14-21) that was especially suitable for microbial formulations (“bioagent”) used in foliar applications (Example 4, p. 15, Table) for effectuating efficient plant nutrition and/or growth (p. 16, last para).  
Thus, it would have been obvious to an artisan in the art to include such humic acid derivatives (such as Leonardite) alone and/or in combination with other plant growth promoting components such as urea as already suggested by Reinbergen ‘741.  In addition, as already discussed above, Tenzer ‘659 also discloses the use of non-toxic foliar penetrants or wetting agent, including suitable absorption-promoting additives that may include non-toxic, nonionic surfactants, along with humic acid derivatives (p. 5, ll. 18-26; claims 13-15).  
However, Reinbergen U.S.‘741 does not teach providing a liquid, binding the mixed microbes including humic acid to soil, or minimizing runoff, as recited in instant claim 5, or forming a solid or pellet from the mixed microbes, as recited in instant claims 6 and new claim 24.
Ogle ‘451 teaches, at col. 9, 1. 22-26, the use of a liquid, lignocellulosic syrup, which acts as a binder of the soil-conditioning material. Since the point of a binder is the reduction or minimization of run-off, the third limitation is actually a consequence or result of the first two, which read on the disclosure of Ogle ‘451.
Ogle U.S.‘451 also teaches (col. 2, ll. 15-17) the formulation of a soil conditioner in pellet form.  At col. 13, ll. 22-24, Ogle U.S.‘451 teaches the use of pellets, which avoid “powdery material.” Since, presumably, “powdery material” would be both wasteful and inconvenient to handle, a method that avoids this form constitutes an improvement.
Under MPEP 2143.I.E, “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” Based on the teaching of Ogle ‘451, it would be obvious to a skilled artisan, motivated, as any artisan is presumed to be, by the need for convenience and for avoiding waste, to formulate the soil enriching material taught by Reinbergen ‘741 as a solid pellet. 
Pertaining to instant claim 8, Reinbergen‘741 does not teach initially growing a microbial solution with microbes, a growth medium, and water. However, Ogle ‘451 teaches at col. 7, ll. 18-27, that fermentation of sugars in biomass hydrolysate to target products may be carried out by one or more appropriate biocatalysts, which may be organisms selected from bacteria, filamentous fungi, and yeast, and which may be either wild-type or recombinant microorganisms, including organisms belonging to Escherichia, Zymomonas, Saccharomyces, Bacillus, and others. Moreover, such initial step of growing of microbial solutions has already been disclosed by Tenzer ‘659 (see Example 1 on p. 6, in particular) as discussed above.  Thus, the invention as currently presented fails to distinguish itself over the combined teachings and/or suggestions from the cited prior art of record, as discussed above, unless specific evidence and/or data provided by appellant on the record (which is currently lacking and/or generically disclosed at best; see instant specification, p. 17, and Example 1 on p. 23, in particular).
Thus the claim as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as currently claimed. 
(2) Response to Argument
At the outset, it is to be noted that appellant’s brief on page 2, section “V. Summary of Claimed Subject Matter” states that Claims 1 and 24 recite “method to create an agricultural supplement by…”, which is factually inaccurate as the claims (as amended) do not recite any intended purpose for the method in their preamble (which was “to provide a plant nutrient” before amendment dated 05/07/2021).  Instant claims were interpreted in the Final Rejection to encompass process steps as currently recited in claims that would be suitable for agricultural use.  
Additionally, it is noted that page 4 and page 8 of the appeal brief contain several links to website/documents that have not been provided by the appellant on record, and have not been submitted on PTO 1449 form, and therefore the consideration of arguments have been limited to what appellant has stated in the instant brief.
Appellant’s arguments have been responded to in the same order as presented in the appeal brief (dated 12/27/2021) hereinafter:
A.	Appellant argues that “The office action objected to claims 9-11 as lacking description of how the various nerve stimulation is done… the office action never established the proper level of skill in the art..” (see brief, page 4, section A).  In response, it is noted that claim 11 is a canceled claim (see claims dated 05/07/2021) and for the record, the subject matter does not pertain to any “nerve stimulation”.  The argument regarding the level of skill in the art as it pertains to the 112b rejections of claims 1-5, 7-10 and 20-23 is not found to be persuasive because, although the claims are analyzed in light of the disclosure of record, the recitation of claims should be clear, complete on its own and free of ambiguities in order to determine the scope as well as the metes and bounds of the claimed invention by a person of ordinary skill in the art.  The argument that “… the office action picks on the terms "in a solid" and "liquid" as ambiguous and confusing. Applicant submits that the language is clear to readers (as the examiner understood the claim sufficient to reject the 103 rejection), and certainly clear to a POSA…” (see brief, page 4, last paragraph in its entirety) is not found to be persuasive because, even though the claims have been given interpretation based on the disclosure of record and prior art, the claimed process needs to be clear, complete, and without potential ambiguities and/or confusion.  As noted in the 112b rejection of record, the recitation of limitation “in a solid” (claim 1, last line) renders the claim indefinite, at least as evidenced by claim 7 that recites “soil amendment” that could be just “water” (see claim 7, last line; it is to be noted that claim 7 presented by appellant on page 12 of the brief has been amended to delete “water” from the last line of the claim that was presented to the office on 05/07/2021), for instance. Therefore, such recitation does introduce ambiguous scope for the claimed active step of “mixing the crossly cultivated microbial series with a soil amendment or nutrient in a solid”, and for the entire process as a whole. Mixing water (taken as a “soil amendment”) with an aqueous microbial culture concentrate, would not necessarily lead into “a solid”, for instance. The terms (such as “solid” or “fertilizer”) have not been specifically defined by the appellant in the instant disclosure of record, and therefore have been given plain meaning of the words as would be understood by an artisan of ordinary skill in the art.  However, the metes and bounds of the claimed process need to be clearly delineated in order for a person of ordinary skill in the art to practice the invention as claimed, without potential ambiguity.  Also, it is noted that claim 6 (that recites “comprising forming a solid or a pellet from the mixed microbes”) has not been included in the 112b rejection as it does provide the active step of “forming a solid or a pellet from the mixed microbes”, and therefore the argument that “…the examiner maintained his rejection without indicating how to address the issue…” (see appeal brief, page 4, last line) is duly noted, but is not found to be persuasive. The office action has provided specific reasons for claims 1, 8 and 9 (see 112b rejection restated above), as to why the recitations are deemed indefinite.  Appellant has not provided any specific reason and/or explanation (other than simple assertion) as to why the 112b rejections of record have not been properly made.  The 112b rejection of record is therefore properly made/maintained.
B.	Regarding appellant’s argument that claims 1-10 and 20-26 are patentable over Reinbergen, Tenzer and Ogle (appeal brief, pages 5, 7-10, in particular) as “…the syrup in Ogle would kill the microbes and thus the combination would be inoperative and one skilled in the art would not combine as suggested”, it is first noted that independent claims 1 and 24, as presented, recite comprising language and are open to additional method steps and/or elements. The specific step of mixing may comprise any “soil amendment” (see instant dependent claims 7 and 25 for variety of soil amendments recited, including gypsum, lime, fertilizers, and other soil amendments) or nutrient that can be mixed with microbial solution in order to form a solid composition or a pellet (see also dependent claims 2-6 as presented).  Second, instant claims (see claims 1 and 24, in particular) neither recite any specific amount(s) of the “soil amendment or nutrient”, or for that matter the concentrated microbial solution in order to be mixed (and transformed into a solid or a pellet form), nor require any degree of viability for the microbial species in said concentrate in a solid form.  As already noted in the 103(a) rejection of record, Ogle ‘451 has been used to demonstrate use of a liquid syrup (produced from fermentation of lignocellulosic biomass) as binder of the soil-conditioning materials that also help reduce or minimize run-off by being in pellet or granule form, for instance (Ogle ‘451, Abstract, col. 2, ll. 15-17; col. 13, ll. 22-24, for instance), which can be added along with soil amendments such as lime, gypsum, or other minerals and fertilizers to the microbial preparation in order to form solid granule formulation, or pellets.  Therefore, based on the teaching of Ogle ‘451, it would be obvious to an artisan of ordinary skill in the art, and would have been motivated, as any artisan is presumed to be, by the need for convenience and for avoiding waste, to formulate the soil enriching bio-material taught by Reinbergen ‘741 as a solid formulation or in a pellet form with a reasonable expectation of success.  Since, one can use the appropriate amounts of the binder syrup disclosed by Ogle ‘451 (generally in the range of 2 to 20 % by weight; see col. 9, ll. 20-36, in particular; and entire section of “Agricultural Composition”) in order to mix with appropriate soil amendments along with microbial preparation, such combination of references and/or teachings by an artisan of ordinary skill in the art would not be deemed inoperative, as argued by appellant.  Therefore, appellant’s argument (based on the link to document noted per National Geographic website; see appeal brief, starting on page 8, last paragraph) that such mixing step comprising lignocellulosic slurries would “typically adversely affect microorganisms” is duly noted and fully considered, but is not found to be persuasive.  Instantly claimed step of mixing does not eliminate addition of other elements (that can be in solid or powder forms) including soil amendments in the form of gypsum, lime, or other types of fertilizers (in fact it is intended by instant claims 7 and 25) that can be mixed and produced as solid agricultural formulations such as pellets.
The second major arguments presented by the appellant pertains to the preparation of microbial solution in a concentrated form comprising “at least 1x107 cfu/ml” microbes, using the step recited in instant claims 1 and 24 (see limitations of “iteratively and selectively breeding generations of microbes…… in a specific sequence”; and appellant remarks in appeal brief, page 5 showing Fig. 1A schematic, and remarks on pages 5-6, in particular).  Appellant argument that “…nowhere in Reinbergen does it mention iteratively and selectively breeding generations of microbes for microbial strain selection with predetermined microbial gene profiles to arrive at a predetermined microbial solution in a highly concentrated form of at least 1x107 cfu/ml…” (appeal brief, page 6, entire last paragraph), is duly noted and fully considered.  However, it is to be noted that instant claim 1, as presented, does not recite any specific type of microorganism species, strain or specific genetic variant thereof.  In addition, appellant has not disclosed any type of specific “genetic testing of the microbes” in order to guide an artisan in the art as to what exactly is structurally distinct between the microbes disclosed in the cited prior art and the instantly claimed process (see instant specification, page 10, second to last paragraph; and page 14 for generic disclosure). Also, the dependent claims 10 and 26 represent the microbes that include an exhaustive list of bacteria from Bacillus genus, many of whom (Bacillus subtilis, Bacillus licheniformis, Bacillus megaterium, mixtures thereof, for instance) are the same (as disclosed by appellant; see instant specification, page 17, 3rd full paragraph, for instance), and are already known in the art for their agricultural use and/or benefits for soil enhancement, as disclosed by the cited prior art references of Reinbergen ‘741 and Tenzer WO ‘659 discussed above in the rejection of record.  Finally, as already noted in the 103(a) rejection of record, although the cited prior art (primary reference of Reinbergen ‘741, in particular) does not employ the same words as instant claims 1 and 24, such as “iteratively and selectively breeding generations of microbes for microbial strain selection with predetermined microbial gene profiles to arrive at a predetermined microbial solution,” and “in a specific sequence,” nevertheless Reinbergen ‘741 does disclose all of the limitations that are structurally signified by the instant claim language: separate growing cultures of microbes that are chosen (i.e. “selectively,” and “specific sequence”) for their beneficial effects on soil for agriculture use. In the culturing processes the organisms are, necessarily, intrinsically, multiplying and re-multiplying- hence, “iteratively.” Following the separate culturing, the cultures are combined/mixed and further cultured, that is “cross-cultivation,” to make a solution for soil enrichment- that is, to provide a plant nutrient (or enriching soil for agriculture use).  Also, regarding the limitation “cross cultivation among the microbial series in a specific sequence,” the instant specification provides no teaching or guidance concerning any specific sequences of steps and, further, states at page 30, last sentence, “The claims are meant to cover the claimed components and steps in any sequence which is effective to meet the objectives there intended...”. Therefore, a sequence of steps that results in an effective composition is deemed to fully satisfy the limitation of “specific sequence.”  Regarding the limitations “predetermined gene profiles to arrive at a predetermined microbial solution”, since the instant specification provides no elaboration or examples of the recited “predetermination” of “microbial gene profiles to arrive at a predetermined microbial solution”, the examiner interprets this limitation as being met by simply, the selecting of microbes for their characteristics- a process that is well-known in the art and is fully disclosed by Reinbergen ‘741 by its choice of specific microorganisms. Reinbergen ‘741 teaches, at col 2, ll. 39-49 and col 2, 1. 66- col. 3, 1.4, the use of several species that “enrich soils and/or provide plant biological control agents” and “provide natural pathogens for the prevention, control and/or cure of turf and plant diseases and other purposes encouraging germination and/or growth.”  Since, Reinbergen ‘741 discloses that the bacterial species are mixed as they continue to grow and, of course, produce metabolites, mixing the bacterial cultures is also a mixing of their metabolites, various compounds, and/or metabolic by-products.  Thus, appellant’s arguments that the cited prior art does not teach all the recited elements of the claimed process, is duly noted and fully considered, but is not found to be persuasive for the above discussed reasons of record.  
C.	Regarding claims 2-4, appellant argues that “…the citation fails to teach the specifics because the Reinbergen was talking about mixing a liquid microorganism with another liquid solution…” (see appeal brief, page 11), which is duly noted and considered.  However, the rejection of record is under 103(a), an obviousness rejection based on the combined teachings and/or suggestions from the cited prior art references of record (as discussed in details above), and not a 102 rejection per se.  Moreover, the mixing step in instant claims does not specifically eliminate addition of liquid composition(s) that comprise required components such as nutrients, or other soil amendments including minerals and/or fertilizer as currently recited in instant claims 2-4. Therefore, the argument that “…there is no showing of mixing the crossly cultivated microbes with one of: nitrogen, potash, lime, phosphates, and sulfur” that is required by claim 4, is duly noted and considered, but is not found to be persuasive. As noted in the rejection of record, Ogle U.S.‘451 teaches (see Abstract, and col. 2, ll. 15-17) the formulation of a soil conditioner in pellet form.  At col. 13, ll. 22-24, Ogle U.S.‘451 teaches the use of pellets, which avoid “powdery material”, and therefore it would have been obvious to an artisan of ordinary skill in the art, motivated as any artisan in the art is presumed to be, by the need for convenience and for avoiding waste, to formulate the soil enriching material taught by Reinbergen ‘741 as a solid pellet.
D.	Regarding claims 5 and 6, appellant argues (see appeal brief, page 11) that “…there is no showing of the use of the solids by providing a liquid to the solid during use…” and “there is no showing of forming a solid or a pellet from the mixed crossly cultivated microbes”, which is duly noted and considered.  However, it is not found to be persuasive because as already noted in the rejection above, the formation of a solid formulation comprising suitable soil amendments (that can also comprise mixed microbial preparations for enhancing soil amendments) that can be formulated in a solid or in pellet forms has been disclosed and/or suggested by Ogle ‘451. Ogle U.S.‘451 teaches (Abstract, col. 2, ll. 15-17) the formulation of a soil conditioner in pellet form, and also discloses the use of pellets (col.13, ll. 22-24), which would avoid “powdery material.” Since, presumably, “powdery material” would be both wasteful and inconvenient to handle, a method that avoids this form constitutes an improvement as it would also result in minimizing chemical run-off “during use”.  Thus, based on the teaching of Ogle ‘451, it would have been obvious to an artisan of ordinary skilled in the art, and an artisan would have been motivated, by the need for convenience and for avoiding waste, to formulate the soil enriching material taught by Reinbergen ‘741 in the form of a solid pellet. 
E.	Regarding claim 7 and newly presented claim 25, appellant argues that “…the reference does not teach that the soil amendment” as specifically recited in claim 7 (see appeal brief, page 12, and claim 7 under appeal dated 05/07/2021), which is duly considered, but is not found to be persuasive because soil conditioning materials and/or amendments such as gypsum and lime (also recited in instant claims 7 and 25) were explicitly disclosed for use in making solid pellet formulations by Ogle ‘451 (see teachings from Ogle ‘451 in the rejection above; Abstract, for instance) using the liquid syrup binder produced from lignocellulosic biomass via microbial fermentation. Additionally, nitrogen, ammonium compounds, minerals and other fertilizers suitable in agricultural use have been disclosed by both cited references of Reinbergen ‘741 (see col. 7, ll. 5-12, for instance) and Tenzer WO’659 (see page 3, 1st paragraph; and page 5, ll. 27-34, for instance).  The argument that “..there is no showing of selecting a member of Bacillus as the microbes and providing a carrier from one of: liquid, water, dry humic acid, wet humic acid, urea, or a penetrant….there is no showing of selecting the microbes from the Bacillus microbes” (see appeal brief, page 13, 1st paragraph; see claim 9 that recites the carriers) is also not found to be persuasive because Reibergen ‘741 discloses the carrier (such as water; see col. 10, claim 21) and the species of Bacillus, including Bacillus subtilis, Bacillus licheniformis, Bacillus megaterium, and mixtures thereof (Reinbergen ‘741, col. 10, claim 12, for instance), which are deemed structurally the same to the extent disclosed by appellant (see instant specification, page 17, 3rd full paragraph, for instance). 
F.	Regarding claims 8 and 9, although appellant statement that “(T)hese claims were never rejected so they are allowable”, is not found to be factually correct, and are not persuasive if taken as argument because both claims 8 and 9 (see 103(a) rejection above, and also discussion above in section E.) have been rejected under 112b as well as under 103(a) rejection of record. The limitation of water, for instance as a carrier, and initially growing a microbial solution with microbes in an aqueous growth medium/broth has already been disclosed by Tenzer ‘659 (see Example 1 on p. 6, in particular) as discussed above.  Thus, the invention as currently presented fails to distinguish itself over the combined teachings and/or suggestions from the cited prior art of record. 
G.	Regarding claims 10 and 26 (newly presented), appellant argues that “(T)he rejection simply matched up two strains of Bacillus without any reasons for the combination….hindsight was used to apply Applicant's own teaching to the two strains”, which is duly noted and considered.  However, the argument is not found to be persuasive because instant claims 10 and 26 recite structurally the same microbes from bacterial genus of Bacillus that has been already known to be useful in agricultural use, and have been explicitly disclosed in the soil enrichment composition by the cited prior art reference of Reinbergen ‘741. Thus, the argument of hindsight reconstruction is duly considered, but given the combined teachings in the cited prior art references of record, successful use of such agriculturally beneficial, cultured bacterial species from Bacillus genus would have been obvious and fully contemplated by an artisan of ordinary skill in the art before the effective filing date of the invention as claimed.    
H.	Regarding claims 20-22 (newly presented), appellant argues that “…there is no rejection over the specifics of adding Leonardite and urea”, ”…there is no rejection over the specifics of the soil amendment comprises urea”, and “Reinbergen can be applied to a seed, but not in a solid form as required in the independent claim and thus Reinbergen fails to teach adding soil amendment or nutrient to a seed” (see appeal brief, page 13).  Appellant’s arguments have been duly considered, but are not found to be persuasive because as already noted in the 103(a) rejection of record, the cited prior art of Reinbergen ‘741 discloses that the soil enrichment solutions of the invention contain humic acids or another organic macromolecules such as methylene urea polymers having varying chain lengths and that enhance spore/colony preservation (for the microbial species; col.2, ll. 23-26; claim 15), which can be formulated in various forms including solid or liquid (col. 3, 4th para), and can further contain surfactants to improve water absorption, retention, and assist in dispersion as well as application of the formulation to plant seeds, foliage, etc. (col. 4, ll. 33-38). In addition, Tenzer ‘659 discloses (p. 15) the use/addition of humic acid carboxylate derivative (at about 5% by wt.) that was made from crude humic acid powder composition comprising Leonardite in the form of commercial preparation “Agro-LigTM” (p. 15, ll.14-21) that was especially suitable for microbial formulations (“bioagent”) used in foliar applications (Example 4, p. 15, Table) for effectuating efficient plant nutrition and/or growth (p. 16, last para). Thus, given the combined teachings and/or suggestions from the cited prior art record (i.e. Reinbergen ‘741 taken with Tenzer WO’659 and Ogle ‘451), it would have been obvious to an artisan of ordinary skill in the art to successfully include humic acid derivatives (such as Leonardite) alone and/or in combination with other plant growth promoting components such as urea as already suggested by Reinbergen ‘741 for providing nutrients to a plant foliage, seeds, etc. 
I.	Regarding claims 20 and 23 (newly presented), appellant argues that “…there is no rejection over the specifics of adding Leonardite and urea…”, and “…Tenzer mentions the humic derivative made from Leonardite, but there is no teaching of adding Leonardite to the microbial solid of the independent claims” (see appeal brief, page 13, last full paragraph), which are duly considered. The response regarding claim 20 for adding Leonardite and urea to the microbial preparation of claim 1 has been discussed above in section H.  Given the combined teachings from Reinbergen ‘741, Tenzer WO’659 and Ogle ‘451 as discussed in the 103(a) rejection of record, the limitation of claim 23 for “adding Leonardite” (a superior humic acid derivative; Tenzer WO’659, page 15) in the process of claim 1 (it is to be noted that claim 23 does not recite limitations “adding Leonardite to the microbial solid”, as currently argued by the appellant; see claim set dated 05/07/2021), would have similarly obvious and fully contemplated by an artisan of ordinary skill in the art before the effective filing date of the invention as claimed, unless evidence and/or data provided on record to the contrary (which is currently lacking on record; see instant specification, pages 23-24 and 29-30, in particular).
Thus, the 103(a) rejection of record has been properly made/maintained.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657                                                                                                                                                                                                        
Conferees:
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657  
                                                                                                                                                                                                      /MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.